Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of EP0081385 and US 4190454, further in view of WO2013093344 (US 20140343194 is cited).
Regarding  claims 1 - 4 and  6-7, EP’385  discloses  a  dual-compartment frangible cartridge suitable for use in the anchoring of a reinforcing member steel reinforcing bar in a borehole drilled in a rock formation, there being present in one 
The reactivator employed in accordance with the invention may be selected from substances in the following groups and if desired mixtures of two or more reactivators may be used such as lithium (or sodium or potassium) hydroxide, carbonate, sesquicarbonate, aluminate, sulphate, bisulphate, silicate or zincate ([0011]). The reactivator substance will generally be used in an amount of from 0.1 to 10% by weight, based on the high alumina cement, preferably 0.2 to 3% by weight. However in the case of insoluble reactivator substances such as those mentioned in 8, 9 and 10 set  forth  in  [0011] above, which can also act as fillers, higher amounts may be employed([0012]). Non-reactive substances may also be employed which themselves are not capable of reactivating the set-inhibited high alumina cement but which enhance or promote the reactivity of the reactivator substance. Such substances thus function as auxiliary reactivators. Since these auxiliary reactivators are non-reactive with the high alumina cement, they may be incorporated in either the inhibited high alumina cement part or in the reactivator part, or in both parts. Examples of such auxiliary reactivators are 
lithium (and other Group I metal) salts (excluding the sulphate, bisulphate and sesquicarbonate and highly alkaline salts such as the hydroxide, carbonate, aluminate, 
The set-inhibited aqueous grouting composition and the reactivator composition may each contain, if required, additional constituents such as those conventionally used in cementitious compositions. These constituents include suspension agents, rheology modifiers, air entraining agents, bonding agents, foaming agents, expansion agents, fibrous reinforcements, fillers and pigments. Examples of such additional constituents are natural or modified polysaccharide gums, cellulose derivatives, synthetic polymers such as water dispersible epoxy resin systems, synthetic or natural rubber latices, modified wood rosins, lignosulphonates, salts of polyhydroxycarboxylic acids, salts of long chain fatty acids such as oleic and stearic acids, finely divided metal powders, inorganic mineral fillers, such as silica sand, fly ash, ground granite, mica, or coarse concreting aggregates, organic or inorganic fibres such as polypropylene or glass fibres, and organic or inorganic dyes and pigments([0016]). In the examples, the  gypsum  is   used (examples). The reactivator composition may exist in solid form or as a solution or suspension in water or a non-aqueous liquid which acts as an inert medium, e.g. .an organic hydrocarbon or ester([0015]).
The high alumina cement employed in the grouting composition of the invention may be any of those which are commercially available, for example the high alumina cement known as Ciment Fondu ("Ciment Fondu" is a registered Trade Mark of Lafarge Aluminous Cement Company Limited). The amount of set-inhibiting agent required will 
Example 7 of EP’385  discloses  that the  ratio of   gypsum  to  aluminous  cement is  32/150. As  applicant  noted  that  Example  7  of  EP’385  discloses  the  ratio of   gypsum  to  aluminous  cement is  32/150. As applicant notes that EP ‘385 discloses reactivators are disclosed, beginning on page 5, including lithium hydroxide, in amount of 0.1 to 10 wt. % (page 6). Thus EP’385 discloses the overlapping  range  of  the  claimed  ratio. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
But it is silent the Part B comprising citric acid and/or tartaric acid. 
However, US’454 discloses that the composition comprising gluconic acid, citric acid, and an alkali carbonate can control the handling time within a sufficiently wide range (col. 1, line 50 - col. 2, line 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the citric acid to the Part B system, motivated by the fact that US’454 discloses that the composition 
But it is silent about using phosphoric acid as applicant set forth in the component A.
However, US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature([0019-0020]).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the phosphoric acid to the Part a system, motivated by the fact that US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature ([0019-0020]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 5, 8, and 9-14, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .  
Response to Arguments
Applicant's arguments filed 07/30/2020 have been fully considered but they are not persuasive.
 The applicants argue that the teaching of  the  prior art combination fails to  disclose the  claimed  ratio of calcium aluminate cement comprising calcium sulfate to lithium hydroxide  as  applicant  set  forth  in the  instant  application. The Examiner respectfully submits that Example 7 of the EP’385 discloses that the ratio of alumina cement to gypsum is the alumina cement to gypsum is 150/32 ([0042]). And the reactivator such as lithium hydroxide is present in an amount of from 0.1 to 10% by weight, based on the weight of high alumina cement (claims 3 - 4). The teaching  of  the  reactive of  lithium hydroxide  can  be  applied  to  the  example 7 high alumina cement composition. Thus EP’385 discloses the claimed range. It has been held that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer .
Response to Arguments
Applicant's arguments filed 03/06/2021 have been fully considered but they are not persuasive. 
Example 7 of EP’385  discloses  that the  ratio of   gypsum  to  aluminous  cement is  32/150. As  applicant  noted  that  Example  7  of  EP’385  discloses  the  ratio of   gypsum  to  aluminous  cement is  32/150. As applicant notes that EP ‘385 discloses reactivators are disclosed, beginning on page 5, including lithium hydroxide, in amount of 0.1 to 10 wt. % (page 6).  Thus, gypsum  cab  be  32  part. Aluminous  cement  is  150 part. Because EP’385  discloses a set-inhibited aqueous high alumina cement grouting composition essentially comprising high alumina cement, water and a set-inhibiting agent selected from boric acid and gluconic acid delta lactone and a reactivator composition comprising a reactivator, high  aluminous cement  is  150parts.  The lithium hydroxide can be 10%  of  ( high) aluminous cement 15part.  Thus the  ratio  of (32 +150)/15 is  read  on the  claimed  ratio. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re 
The  applicant  argues that the phosphorous-containing compound blocked composition is reactivated by the addition of a pH modifier, to increase the pH but the boric acid blocked composition is reactivated by a spectrum of reactivators, such as hydroxides, sulphates, salts of phosphorus acids, water-soluble inorganic salts, powdered hydrated products of high alumina cement, calcareous cements and finely divided silica, it is clear that the chemistries of blocking and reactivation between phosphorous-containing compounds and boric acid are different. The Examiner respectfully submits  that  US’194 discloses that hydroxide such as potassium  hydroxide is generally used as  PH adjustor ([0137]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731